McAdoo, J.
This is an action by appellants against appellee to set aside a judgment rendered some ten or eleven years before, which appellee had obtained against the testator of the appellants.
The judgment referred to was so irregular, and the proceedings under it so unusual, and the conduct of all the parties so utterly in disregard of it, that the necessity of this suit would have seemed almost or quite unnecessary. The pleadings show much shuffling and double-dealing on all hands; and charges of fraud, and circumvention and general bad faith form pretty much the staple of a long line of pleas and counter-pleas.
It is not our purpose to follow the parties- through the-mazes of these pleas, nor to mark the various steps in a. trial which resulted in a verdict in response to no pleas,, no issue in the case, and no apparent charge of the court, unless it was a general direction.verbally given to compromise the case.
The verdict read as follows: “We, the jury, find a verdict for the defendant: with this understanding, that the-said Birdseye claims nothing more than ten thousand dollars, with lawful interest from date of mortgage, and that the executors of H. L. Kinney be allowed six months to-pay said debt; and it is impossible for the jury to give their verdict otherwise.”
Under this verdict judgment was rendered against the-appellants and all persons claiming under Kinney, etc.
Motion for new trial was overruled, and appeal taken to-this court.
It is needless to multiply words. The verdict and judgment cannot stand, for reasons apparent upon the record-
Judgment is reversed and cause remanded.
Reversed and remanded.